Citation Nr: 1146365	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for essential tremor of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for essential bilateral hand tremor, posttraumatic stress disorder (PTSD), and an intestinal/stomach disorder.  

In September 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran also perfected an appeal on the issue of entitlement to service connection for PTSD.  Service connection for PTSD was granted in a September 2011 rating decision.  Therefore, that issue has been resolved and is no longer before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
 

REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran, in written statements and in testimony before the Board, asserts that he currently suffers from a gastrointestinal disorder and a bilateral hand tremor that are related to active service.  Specifically, the Veteran asserts that he developed gastrointestinal problems in service and has experienced gastrointestinal symptoms, including abdominal pain and diarrhea, ever since.  He believes his symptoms may be attributable to a parasite and has testified that he did not suffer from gastrointestinal problems until approximately 30 days after arriving in Vietnam.  Additionally, the Veteran asserts that during service or shortly thereafter, he developed a bilateral hand tremor that has persisted since that time.  He believes that his bilateral hand tremor may be due to herbicide exposure.  In support of his claims, the Veteran has submitted lay statements from two former spouses indicating that the Veteran has experienced gastrointestinal symptoms and a bilateral hand tremor since service.  He has also submitted evidence that a veteran with whom he served in Vietnam also suffers from a hand tremor.

Initially, service medical records are entirely negative for complaints or clinical findings relating to any hand tremor.  At a December 1966 entrance examination, the Veteran denied a history of stomach or intestinal problems but reported a history of pyloric stenosis as an infant.  Clinical evaluation at that time was normal other than an indication of identifying body marks, scars, or tattoos.  Thereafter, service medical records show extensive treatment for gastrointestinal problems.  The Veteran was first treated for acute gastroenteritis in December 1967, prior to his service in Vietnam.  In February 1968, he was sent to Vietnam, and in March 1968, May 1968, and December 1968, he was treated for gastroenteritis or gastrointestinal symptoms to include abdominal cramps, nausea, vomiting, diarrhea, and loose stools.  In March 1968, a stool culture report notes "cysts of E. Nana."  However, a subsequent stool culture for ova and parasites in March 1968 was negative.  In December 1968, a service medical record indicates that the Veteran's symptoms could possibly be attributable to a parasite.  However, two stool cultures for ova and parasites in December 1968 were negative.  Thereafter, following return from Vietnam, the Veteran was treated again for gastrointestinal problems in April 1970, July 1970, and August 1970.  During an August 1970 separation examination, he denied stomach or intestinal trouble.  It was noted that the Veteran had a five-inch scar from an operation from pyloric stenosis, which the Veteran had at the age of two weeks old.  The separation examination report also appears to indicate that the Veteran still had stomach problems attributable to the history of pyloric stenosis.  


Post-service medical records show that in May 2006, upon seeking mental health treatment, the Veteran reported a history of severe pain in his stomach that first affected him in Vietnam.  He reported that he currently only experienced the pain every few years, but that it was so severe that he could not do anything but double up in pain.  In August 2006, upon seeking initial VA treatment, the Veteran reported a history of abdominal cramps since 1968 and a history of hand shaking since 1969.  Thereafter, VA medical records dated from August 2006 to November 2010 show ongoing treatment for an essential bilateral hand tremor, also diagnosed as a postural tremor, with the left worse than the right.  During January 2010 VA treatment, the Veteran related his belief that his hand tremor was due to Agent Orange exposure and reported that a friend with whom he served with in Vietnam also had a hand tremor.

VA medical records dated from August 2006 to November 2010 also show the Veteran's continuing complaints relating to gastrointestinal symptoms that occurred once every two years and included watery diarrhea, burping up sulfur, a foul-smelling taste in the mouth, and intense epigastric pain associated with nausea and vomiting.  In July 2007, the Veteran underwent a gastroenterology consultation during which it was noted that his symptoms were suggestive of a small bowel obstruction, but differential diagnoses included parasitic diseases considering the Veteran's exposure in Vietnam and onset of symptoms.  However, the physician felt that was less likely than other etiologies.  In a July 2007 addendum, it was noted that the Veteran's symptoms were suggestive of intermittent obstruction from post surgical adhesions.

Thereafter, VA medical records in January 2008 show that the Veteran was not satisfied with a diagnosis of adhesions and believed his gastrointestinal symptoms to be related to a parasite.  That month, the Veteran underwent another gastroenterology consultation, during which it was noted that his last bout was in 2006 and that previous stool cultures for ova and parasites were negative.  The physician noted that the Veteran's bouts of abdominal distress were suggestive of organic disease, but noted possibilities to include adhesions/obstruction, hormonal stimulation, blind loop with periodic discharge, and infectious/dormant parasitic infection with periodic recrudescence.  However, it was difficult to determine since the Veteran was totally asymptomatic between the very infrequent episodes.  The physician recommended that, at the next recurrence, the Veteran collect stools and vomitus for ova and parasite examination.  If that evaluation was negative, then the physician suggested an upper gastrointestinal series with small bowel follow through for blind loop.  Subsequent VA medical records do not show further treatment for gastrointestinal symptoms.

Based on the foregoing, the Board finds that a remand is warranted to provide the Veteran with medical examinations in support of his claims.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has provided competent lay statements regarding an onset of gastrointestinal symptoms in service, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the Veteran and his former spouses have provided lay testimony regarding a continuity of gastrointestinal symptoms since service.  Moreover, the Board considers it significant that the Veteran's reported history of gastrointestinal symptoms is supported by his service medical records, which show significant treatment for gastroenteritis and gastrointestinal symptoms.  However, the Veteran's service medical records show that the Veteran underwent abdominal surgery as an infant for pyloric stenosis, and that VA medical records indicate that his gastrointestinal symptoms may be related to bowel obstruction from surgical adhesions.  Additionally, that available evidence shows the Veteran to be asymptomatic and that his last gastrointestinal episode was in 2006.

Next, the Veteran has provided competent lay statements regarding an onset of hand tremors in service, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran and his former spouses have provided competent lay testimony regarding a continuity of symptomatology since service.  Moreover, current VA medical records show a current diagnosis and treatment for bilateral hand tremor.

Significantly, the Veteran has not yet undergone a VA examination with respect to either of his claims.  Thus, it remains unclear whether he currently suffers from any gastrointestinal disorder or a bilateral hand tremor that were caused or aggravated by his active service.  While mindful of the Veteran's own assertions, as a lay person, he has not been shown to have the requisite clinical expertise to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board finds that, on remand, he should be afforded VA examinations to address the etiology of any gastrointestinal disorder and his current bilateral hand tremor.  38 C.F.R. § 3.159(c)(4) (2011).

Additionally, VA medical records appear to be outstanding.  A VA medical record dated in January 2008 states that prior stool testing for ova and parasites was negative.  It is unclear whether VA testing was being referenced.  However, no VA records or reports showing ova and parasite testing have been associated with the claims file.  Moreover, the most recent VA treatment record in the claims file is dated in November 2010.  As it therefore appears that additional VA records may exist that are pertinent to the Veteran's claims, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, private medical records appear to be outstanding.  The Veteran has reported private treatment for his bilateral hand tremor.  VA made prior attempts to obtain those records, but was notified in August 2007 that the authorizations submitted for the release of the Veteran's records were expired.  It does not appear that any further efforts were made to obtain current authorizations from the Veteran or to obtain those records.  As the Veteran has put the VA on notice that private records exist pertaining to his bilateral hand tremor, the Board finds that additional efforts to obtain those records should be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his private medical records, it should be explained that his reauthorization of the release of any additional private records is necessary before those records may be obtained. Additionally, the Veteran should be notified to submit any private treatment records in his possession.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his gastrointestinal disability or bilateral hand tremor, including Dr. Stanley A. Garlick.  Explain to the Veteran that his prior authorization for the release of his private medical provider's records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to secure the records must be documented in the claims folder.  The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim. 

2.  Obtain and associate with the claims folder all medical records from the VA Puget Sound Health Care System, Seattle Division, to specifically include all records pertaining to gastroenterology or gastrointestinal treatment, any records of ova or parasite testing, and all records dated since November 2010.

3.  After the above development has been completed, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the etiology of any currently diagnosed gastrointestinal disorder.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records showing a history of surgery in infancy for pyloric stenosis, significant treatment for gastrointestinal problems in service, and a stool culture report showing "E. Nana;" and post-service VA medical records, which attribute the Veteran's reported history of gastrointestinal symptoms to bowel obstruction from surgical adhesions but also show differential diagnoses related to a possible parasite.  Additionally, the examiner should consider the internet research relating to parasites that the Veteran has submitted in support of his claim, and his own written statements and testimony regarding a link between current gastrointestinal symptoms and his in-service gastrointestinal symptoms.  Finally, the examiner should consider the Veteran's assertions, and any additional evidence of record including lay statements from the Veteran's former spouse, regarding a continuity of gastrointestinal symptoms since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose any current gastrointestinal disorder.

b)  State whether there is clear and unmistakable evidence that any gastrointestinal disability preexisted the Veteran's military service.

c)  If a gastrointestinal disability is found to have preexisted the Veteran's military service, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disability increased in severity during service.  Specifically, state whether the gastrointestinal symptoms for which the Veteran was treated on multiple occasions in service were due to the natural progress of the disability or whether those symptoms represented a permanent increase in disability beyond the natural progress of the disease. 

d)  State whether there is clear and unmistakable evidence that the preexisting gastrointestinal disability was not increased in severity beyond the natural progress of the condition during service.

e)  If no preexisting gastrointestinal disability is found, or for any current gastrointestinal disability found which did not preexist the Veteran's entrance to service, state whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability was caused or aggravated by any other aspect of the Veteran's military service.

4.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any currently diagnosed hand tremors.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records, which are negative for complaints or clinical findings relating to any hand tremor, and post-service VA medical records documenting treatment for a bilateral essential hand tremor.  Additionally, the examiner should consider the Veteran's own written statements and testimony regarding a link between his current bilateral hand tremor and his military service.  Finally, the examiner should consider the Veteran's assertions, and any additional evidence of record including lay statements from the Veteran's former spouses, regarding a continuity of symptoms since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically state whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hand tremor was caused or aggravated by any aspect of the Veteran's military service, including herbicide exposure.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

